DETAILED ACTION
This office action is in response to applicant’s filing dated June 21, 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim(s) 49-54, 57, 58, and 60-68 is/are pending in the instant application.  Acknowledgement is made of Applicant's remarks and amendments filed June 21, 2022.  Acknowledgement is made of Applicant's amendment of claim(s) 49 and 60; and cancelation of claim(s) 1-48, 55, 56, and 59.
Applicants elected without traverse (i) tetrahydrocannabinol (THC) as the elected cannabinoid species and (ii) N-palmitoylethanolamine (PEA) as the elected N-acylethanolamine species, in the reply filed on November 23, 2020.  The requirement is still deemed proper.  
Claims 49-54, 57, 58, and 60-68 are presently under examination as they relate to the elected species: tetrahydrocannabinol (THC) and N-palmitoylethanolamine (PEA).

Priority
The present application is a divisional of US Application No. 15/570,118, which is a national stage entry of PCT/2016/050414 filed on April 19, 2016, which claims benefit of US Provisional Application No. 62/154,144 filed on April 29, 2015.  
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Provisional Application No. 62/154,144, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
In a review of the Provisional Application No. 62/154,144, disclosure of a molar ratio between the cannabinoid and the N-acylethanolamine between about 1:0.2 to about 1:2000; 1:0.2 to about 1:5; 1:0.5 to about 1:2; 1:15 to about 1:1800; 1:25 to about 1:450; or 1:50 to about 1:100 of claims 49-54 was not identified.  Moreover, disclosure of the amounts claimed in instant claims 57, 58, and 62-64 was not identified.  Thus, the disclosure of the provisional application does not provide written description support for the limitations of instant claims 49-54, 57, 58, and 62-64 and the claims dependent therefrom.
The effective filing date of the instant application is April 19, 2016.


Objections and/or Rejections and Response to Arguments
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated (Maintained Objections and/or Rejections) or newly applied (New Objections and/or Rejections, Necessitated by Amendment or New Objections and/or Rejections, NOT Necessitated by Amendment). They constitute the complete set presently being applied to the instant application.


Maintained Objections and/or Rejections
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 49 and 59-61 stand rejected under 35 U.S.C. 103 as being unpatentable over Carley et al (WO 02/0808903 A1).
Regarding claims 49-54, 60, and 61, Carley teaches a combination of cannabimimetic agents useful for the prevention or amelioration of sleep-breathing disorders comprising a combination of cannabimimetic agents (page 7, lines 15-18 and claim 1); cannabimimetic agents include palmitoylethanolamide (page 7, lines 21-22) and 9-tetrahydrocannabinol (page 7, lines 24-25). 
Carley does not explicitly teach wherein the at least one cannabinoid and at least one N-acylethanolamine is in the molar ratios of instant claims 49-54.  However, Carley does teach oleamide and palmitoylethanolamide are endomimetics (page 20, lines 6-7).  Carley teaches Δ9THC in amounts of 0.1, 1.0, or 10 mg/kg and administering oleamide in amounts of 0.1, 1.0, or 10 mg/kg.  It would have been prima facie obvious to one of ordinary skill in the art to utilize the doses of Δ9THC and oleamide taught in similar amounts as starting point for optimizing the amounts of Δ9THC and palmitoylethanolamide.  An amount of 0.1 mg/kg Δ9THC and 0.1 mg/kg oleamide would be a 1:1 ratio.  Given that the molecular weight of Δ9THC is 314.46 g/mol, as evidenced SciFinder (CAS Registry #1972-08-3, obtained from the website on March 15, 2022), and the molecular weight of oleamide is 281.48 g/mol, as evidenced SciFinder (CAS Registry #301-02-0, obtained from the website on March 15, 2022), a composition comprising a ratio of 1:1 would give a composition that is about molar ratio of 1:1, which falls within the ranges of claims 49-54.  It would have been prima facie obvious to one of ordinary skill in the art to utilize the amounts of Δ9THC and oleamide as a starting point to optimize the amounts and ratio of Δ9THC and palmitoylethanolamide to formulate a composition useful for treating sleep apnea.
MPEP 2144.05 states: In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Even a slight overlap in range establishes a prima facie case of obviousness. In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir. 2003).

Regarding claims 65, Carley teaches routes of administration include oral (page 20, line 20).
Taken together, all this would result in the composition of claims 49-54, 60, 61, and 65 with a reasonable expectation of success.
Claim(s) 49, 58, 59, 63, 64, and 77 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eaton et al (WO 2014/057067 A1).
Regarding claims 49, Eaton teaches a pharmaceutical composition comprising one or more endocannabinoids, cannabinoids and/or modified versions thereof complexed with one or more lipoproteins, wherein said endocannabinoids include N-acylethanolamides and cannabinoids include tetrahydrocannabinols (claim 1).   Eaton teaches tetrahydrocannabinol have the structure:

    PNG
    media_image1.png
    414
    483
    media_image1.png
    Greyscale

R is preferably C5-alkyl and the first ring is in Δ9 position (page 9, lines 1-10).  This reads on Δ9THC (tetrahydrocannabinol).  Regarding claims 60 and 61, Eaton teaches N-acylethanolamides (16:0) is a preferred N-acylethanolamide (page 5, lines 27-28).  N-acylethanolamides (16:0) is also known as N-palmitoylethanolamide.  
Eaton does not explicitly teach the claimed amounts of instant claims 57, 58, and 62-64.  However, Eaton does teach the pharmaceutical composition should be in the range of 1µg to 5 g units per day, a more preferred dosage might be in the range of 0.01 mg to 100 mg, even more preferably 0.01 mg to 50 mg and most preferably 0.01 mg to 10 mg per day (page 3, lines 37-40) and that the compositions are useful in the treatment of tumor (page 25, lines 14-15).  It would have been prima facie obvious to one of ordinary skill in the art to utilize the amounts taught by Eaton as a starting point for optimizing the amount of palmitoylethanolamide and Δ9THC to formulate the combination for use in treating a tumor.  Similarly, with regard to the ratio of claims 49-54, it would have been prima facie obvious to one of ordinary skill in the art to utilize equal amounts of palmitoylethanolamide and dronabinol (1:1) as a starting point for optimizing the ratio of palmitoylethanolamide and dronabinol to formulate a composition for use in treating a tumor.  Given that the molecular weight of dronabinol is 314.46 g/mol, as evidenced SciFinder (CAS Registry #1972-08-3, obtained from the website on February 3, 2022), and the molecular weight of palmitoylethanolamide is 299.49 g/mol, as evidenced SciFinder (CAS Registry #544-31-0, obtained from the website on February 3, 2022), a composition comprising a ratio of 1:1 would give a composition that is about molar ratio of 1:1, which falls within the ranges of claims.  Moreover, dosage and ratio are result-effective variables, i.e. a variable that achieves a recognized result. Therefore, the determination of the optimum or workable dosages and ratios would have been well within the practice of routine experimentation by the skilled artisan. Furthermore, absent any evidence demonstrating a patentable difference between the compositions and the criticality of the claimed dosage range, the determination of the optimum or workable dosing regimen given the guidance of the prior art would have been generally prima facie obvious to the skilled artisan. Please see MPEP 2144.05 [R-2](II)(A) and In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). ("[W]here the general conditions of claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.").
	
Regarding claim 65, Eaton teaches routes of administration include oral (page 4, line 4-6).
Taken together, all this would result in the composition of claims 49-54, 57, 58 and 60-65 with a reasonable expectation of success.


Claims  49-54, 57, 58, 60-68 are rejected under 35 U.S.C. 103 as being unpatentable over Guy et al (WO 2007/052013 A1) in view of Hesselink et al (Journal of Pain Research, 2012; 5:437-442), Calignano et al (US 2002/0173550 A1, cited in the IDS filed October 1, 2019) and Wallace et al (US 6,949,582 B1, cited in the IDS filed October 1, 2019).
Regarding claims 49, 60, 61, 65, 67, and 68, Guy teaches a combination of cannabinoids comprising delta-9-tetrahydrocannabinol (THC) (claim 1) wherein the combination of cannabinoids are packaged for delivery in a titratable dosage form (claim 9), wherein the combination are packaged for oral administration (claim 13) wherein the pharmaceutical formulations are in the form of a gel spray (claim 14).  Guy teaches the composition is useful for treating neuropathic pain (claim 25).   Guy does not explicitly teach the combination of cannabinoids includes the elected, N-acylethanolamine, N-palmitoylethanolamine.
However, Hesselink teaches PEA (palmitoylethanolamide) has shown efficacy in many different preclinical animal models for chronic and neuropathic pain, and most importantly is effective in reducing pain in man in various clinical trials in a variety of pain states (page 437, 1st paragraph); the case series reported here suggest PEA’s therapeutic potential for different chronic and neuropathic pain states; in these cases, PEA – alone or added to standard analgesics – was able to reduce pain by 40%–80% compared to baseline scores on the NRS (page 440, left, 1st paragraph); and PEA represents a promising addition to our therapeutic armamentarium for neuropathic pain, with potential for good tolerability and a low propensity for side effects (page 441, left, last paragraph).  Palmitoylethanolamide is an alternative name for palmitoylethanolamine.  Thus, palmitoylethanolamide reads on the claimed, palmitoylethanolamine.
Calignano teaches a method of treating pain experienced by a mammal in need of such treatment comprising administering to the mammal a composition comprising at least one cannabinoid, palmitoylethanolamide.  Thus, Calignano establishes that palmitoylethanolamide is a cannabinoid.
Since Guy teaches a dosage form comprising a combination of cannabinoids comprising delta-9-tetrahydrocannabinol (THC) for use in treating neuropathic pain, since Hesselink teaches PEA (palmitoylethanolamide) is useful for treating neuropathic pain, and since Calignano teaches palmitoylethanolamide is a cannabinoid useful for treating pain, before the effective filing date of the invention it would have been prima facie obvious for a person of ordinary skill in the art to substitute one functional equivalence (any cannabinoid) for another (palmitoylethanolamide) with an expectation of success, since the prior art establishes that both function in similar manner.  
Alternatively, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of the references so as to produce a dosage form comprising the cannabinoids taught by Guy including THC to further comprise palmitoylethanolamide as taught by Hesselink and Calignano. One would have been motivated to do so because of each of the compounds have been individually taught in the prior art to be suitable for the treatment of neuropathic/chronic pain. Moreover, the instant situation is amenable to the type of analysis set forth in In re Kerkhoven, 205 USPQ 1069 (CCPA 1980) wherein the court held that it is prima facie obvious to combine two agents each of which is taught by the prior art to be useful for the very same purpose. The idea of combining them flows logically from having been individually taught in the prior art. Applying the same logic to the instant claims, one of ordinary skill in the art would have been imbued with at least a reasonable expectation of success that by combining cannabinoid combination comprising THC with palmitoylethanolamide, one would have achieved a composition for use in a method of treating neuropathic pain.
Secondly, the strongest rationale for combining references is a recognition, expressly or implicitly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination. In re Sernaker, 702 F.2d 989, 994-995, 217 USPQ 1, 5-6 (Fed. Cir. 1983). In the instant case, the prior art establishes that a mixture of cannabinoids is known to cause synergistic effects or reduce the occurrence of side effects as evidenced by Wallace et al (US 6,949,582 B1, cited in the IDS filed October 1, 2019).  Wallace teaches a mixture of cannabinoids cause synergistic effects or reduce the occurrence of side effects; for example a mixture of the psychoactive cannabinoid delta-9-tetrehydrocannabinol (delta-9-THC) and the non-psychoactive cannabinoid Cannabidiol (CBD), wherein the delta-9-tetrehydrocannabinol (delta-9-THC) provides analgesic and anti-inflammatory effects, and the Cannabidiol (CBD) provides potent antioxidant, neuroprotective and anti-inflammatory effects, and also reduces the psychoactive effect of the delta-9-tetrahydrocannabinol (D9-THC) (col 11, lines 13-26).  Accordingly, the skilled artisan would expect a superior beneficial result from a combination of cannabinoids comprising THC, further comprising PEA, given that PEA is taught to be useful for treating neuropathic/chronic pain alone or added to standard analgesics and combination of cannabinoids are known to cause synergistic effects.

Regarding the claimed molar ratio of the phyto-cannabinoid and N-acylethanolamine of claims 49-54, Guy teaches administering the combination of cannabinoids in a ratio of cannabinoid:THC by weight between 10:1 and 1:10.  It would have been prima facie obvious to utilize the same ratio amounts (e.g. ratio of 1:1 of cannabinoid:THC) taught by Guy as a starting point to optimize the molar ratio of PEA:THC.  Given that the molecular weight of THC is 314.469 g/mol and the molecular weight of PEA is 299.5 g/mol, as evidenced by the instant specification (see page 3, Table 2), a composition comprising a ratio of 1:1 would give a composition that is about molar ratio of 1:1.  It would have been prima facie obvious to one of ordinary skill in the art to utilize the ratio amounts taught by Guy as a starting point for optimizing the molar ratio amounts of PEA:THC utilized to treat neuropathic/chronic pain since the prior art teaches PEA and THC are useful for treating neuropathic/chronic pain and because molar ratio amounts are result-effective variables, i.e. a variable that achieves a recognized result. Therefore, the determination of the optimum or workable dosages would have been well within the practice of routine experimentation by the skilled artisan. Furthermore, absent any evidence demonstrating a patentable difference between the compositions and the criticality of the claimed dosage range, the determination of the optimum or workable dosing regimen given the guidance of the prior art would have been generally prima facie obvious to the skilled artisan. Please see MPEP 2144.05 [R-2](II)(A) and In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). ("[W]here the general conditions of claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.").
	Taken together, all this would result in the practice of the method of claims 49-54, 59-61, 65, 67, and 68 with a reasonable expectation of success.


Regarding the claimed amount of PEA of instant claims 57, 58 and 62-64, Hesselink teaches a standardized dosing regimen of PEA in cases of neuropathic pain, independent of its etiology or pathogenesis, starting with twice-daily sublingual PEA 600 mg, for quick absorption and to avoid first-pass effects; after 10 days, we switched to tablets of 600 mg PEA twice daily, and if pain was sufficiently reduced, the dose was reduced to 300 mg twice daily (page 440, left, last paragraph).  It would have been prima facie obvious to utilize the same amounts of PEA taught by Hesselink as a starting point to optimize the amounts of PEA utilized in a combination of THC and PEA for use in a method of treating neuropathic pain.  
Similarly, regarding the claimed amount of THC of instant claims 62-64, Guy teaches unit dose ranges of THC are preferably in the range of between 5 and 25mg, more preferably in the range of 10 to 20 mg, preferably in the range of 12 to 14 mg, more preferably still in the range of 12.5 to 13.5 mg.  It would have been prima facie obvious to utilize the same amounts of THC taught by Guy as a starting point to optimize the amounts of PEA utilized in a combination of THC and PEA for use in a method of treating neuropathic pain.  
It would have been prima facie obvious to one of ordinary skill in the art to utilize the amounts of PEA and THC taught by Hesselink and Guy as a starting point for optimizing the amounts of PEA and THC utilized to treat neuropathic/chronic pain since the prior art teaches PEA and THC are useful for treating neuropathic/chronic pain and because dosage amounts are result-effective variables, i.e. a variable that achieves a recognized result. Therefore, the determination of the optimum or workable dosages would have been well within the practice of routine experimentation by the skilled artisan. Furthermore, absent any evidence demonstrating a patentable difference between the compositions and the criticality of the claimed dosage range, the determination of the optimum or workable dosing regimen given the guidance of the prior art would have been generally prima facie obvious to the skilled artisan. Please see MPEP 2144.05 [R-2](II)(A) and In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). ("[W]here the general conditions of claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.").
	Taken together, all this would result in the practice of the method of claims 57, 58 and 62-64 with a reasonable expectation of success.

	
	Regarding claim 66, Guy teaches a method of treating peripheral neuropathic pain in a human patient comprising administering to a patient in need thereof a therapeutically effective amount of a combination of cannabinoids cannabidiol (CBD) and delta-9-tetrahydrocannabinol (THC), wherein the ratio of CBD:THC by weight is between 10:1 and 1:10.  As set forth above, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of the references so as to produce a composition comprising the combination of cannabinoids, THC and CBD taught by Guy to further comprise palmitoylethanolamide as taught by Hesselink and Calignano. One would have been motivated to do so because of each of the compounds have been individually taught in the prior art to be suitable for the treatment of neuropathic/chronic pain. Moreover, the instant situation is amenable to the type of analysis set forth in In re Kerkhoven, 205 USPQ 1069 (CCPA 1980) wherein the court held that it is prima facie obvious to combine two agents each of which is taught by the prior art to be useful for the very same purpose. The idea of combining them flows logically from having been individually taught in the prior art. Applying the same logic to the instant claims, one of ordinary skill in the art would have been imbued with at least a reasonable expectation of success that by combining cannabinoid combination comprising THC and CBD with palmitoylethanolamide, one would have achieved a composition for use in a method of treating neuropathic/chronic pain.
Secondly, the strongest rationale for combining references is a recognition, expressly or implicitly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination. In re Sernaker, 702 F.2d 989, 994-995, 217 USPQ 1, 5-6 (Fed. Cir. 1983). In the instant case, the prior art establishes that a mixture of cannabinoids is known to cause synergistic effects or reduce the occurrence of side effects as evidenced by Wallace et al (US 6,949,582 B1).  Wallace teaches a mixture of cannabinoids cause synergistic effects or reduce the occurrence of side effects; for example a mixture of the psychoactive cannabinoid delta-9-tetrehydrocannabinol (delta-9-THC) and the non-psychoactive cannabinoid Cannabidiol (CBD), wherein the delta-9-tetrehydrocannabinol (delta-9-THC) provides analgesic and anti-inflammatory effects, and the Cannabidiol (CBD) provides potent antioxidant, neuroprotective and anti-inflammatory effects, and also reduces the psychoactive effect of the delta-9-tetrahydrocannabinol (D9-THC) (col 11, lines 13-26).  Accordingly, the skilled artisan would expect a superior beneficial result from a combination of THC and CBD with PEA, given that PEA is taught to be useful for treating neuropathic/chronic pain alone or added to standard analgesics and combination of cannabinoids are known to cause synergistic effects.
Regarding the claimed ratio of THC:CBD, MPEP 2144.05 states: In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Even a slight overlap in range establishes a prima facie case of obviousness. In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir. 2003).  
Taken together, all this would result in the practice of the method of claim 66 with a reasonable expectation of success.

Response to Arguments
	Rejection under 35 U.S.C. 103 over Carley
	Applicant argues:
	Carley does not disclose, teach, or suggest the claimed molar ratio for the actives nor the claimed combination of actives.  In particular, Carley does not disclose a dosage unit comprising a pharmaceutical composition in a therapeutically-effective amount to prevent or treat pain in a human subject, the claimed molar ratio, nor the claimed combination of specific actives. Carley teaches Δ9THC followed by serotonin. It also teaches oleamide followed by serotonin. At most, Carley teaches combinations of Δ9THC with serotonin or combinations of oleamide with serotonin. None of these combinations of actives are recited in Applicant's pending claims. 

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
The Examiner acknowledges that Carley does not explicitly teach administration of 0.1 mg/kg Δ9THC /dronabinol in combination with 0.1 mg/kg oleamide.  However, as set forth above, Carley explicitly teaches a combination of cannabimimetic agents useful for treating sleep apnea and cannabimimetic agents include Δ9THC and palmitoylethanolamide.   Moreover, as set forth above, Carley teaches oleamide and palmitoylethanolamide are endomimetics (page 20, 1st paragraph); and administering 0.1 mg/kg Δ9THC/dronabinol and administering 0.1 mg/kg oleamide.  It would have been prima facie obvious to one of ordinary skill in the art to utilize the amounts of dronabinol and oleamide as a starting point to optimize the amounts of dronabinol and palmitoylethanolamide to formulate a composition useful for treating sleep apnea, since Carley explicitly teaches oleamide and palmitoylethanolamide as alternatively useful endomimetics.  Moreover, it would have been prima facie obvious to one of ordinary skill in the art to utilize equal amounts of palmitoylethanolamide and dronabinol (1:1) as a starting point for optimizing the ratio of palmitoylethanolamide and dronabinol to formulate a composition for use in treating sleep apnea.  Moreover, as set forth above, dosage and ratio are result-effective variables, i.e. a variable that achieves a recognized result. Therefore, the determination of the optimum or workable dosages and ratios would have been well within the practice of routine experimentation by the skilled artisan. Furthermore, absent any evidence demonstrating a patentable difference between the compositions and the criticality of the claimed dosage range, the determination of the optimum or workable dosing regimen given the guidance of the prior art would have been generally prima facie obvious to the skilled artisan. Please see MPEP 2144.05 [R-2](II)(A) and In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). ("[W]here the general conditions of claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.").

	
	Applicant argues:
Carley also discloses that "endocannabinoids that can promote deep sleep, such as oleamide, may have advantages over agents which have no effect on, or interfere with sleep." Thus, Carley teaches the use of oleamide (endocannabinoid) as an alternative to other agents, such as THC (not an endocannabinoid), and not their combination in a dosage unit comprising a pharmaceutical composition. There is thus simply no teaching that provides any motivation to arrive at the presently claimed ratios with a reasonable expectation of success. For this additional reason, the Office has not established a prima facie case of obviousness of the pending claims.

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
With regard to the argument that Carley teaches the use of oleamide as an alternative to other agents, such as Δ9THC, and not their combination in a pharmaceutical composition, as set forth above, Carley explicitly teaches a combination of cannabimimetic agents useful for treating sleep apnea and cannabimimetic agents include Δ9THC and palmitoylethanolamide.   Thus, the teachings of Carley explicitly contemplate combinations of cannabimimetic agents for use in the disclosed methods.  Δ9THC/dronabinol and palmitoylethanolamide are 2 of 21 explicitly named cannabimimetic agents.  One of ordinary skill in the art can easily envisage a combination of cannabimimetic agents comprising Δ9THC/dronabinol and palmitoylethanolamide in view of the teachings of Carley, resulting in a composition of the instant claims for use in a method of treating sleep apnea.
Rejection under 35 U.S.C. 103 over Eaton
Applicant argues:
The Office has not established that a person of ordinary skill in the art would have been motivated to select the claimed combination of specific actives from the disclosure of Eaton. In particular, there is nothing in Eaton to suggest the claimed dosage unit comprising a pharmaceutical composition with the claimed combination of actives and molar ratios.  Eaton's compositions require one or more lipoproteins whereas Applicant's compositions do not have such a requirement nor recite any lipoproteins. In short, Eaton teaches a different kind of combination of actives in a pharmaceutical composition than the one recited in Applicant's pending claims. 

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
	The Examiner acknowledges that preferred embodiments of Eaton include lipoproteins.  However, Eaton teaches use of one or more endocannabinoids comprising N-acylethanolamides and (b) cannabinoids (claim 15).  Thus, Eaton contemplates embodiments that do not require lipoproteins.  Moreover, Eaton teaches the term “complexed” in the context of lipoproteins and endocannabinoids means that the endocannabinoids become incorporated into the outer polar lipid monolayer of the lipoprotein; this is accomplished by adding a solution of one or more endocannabinoids described herein to an aqueous
solution containing lipoproteins; the endocannabinoid(s) partition into the outer polar lipid monolayer of the lipoprotein because they have similar hydrophobicities (page 10, lines 30-34).  Thus, the lipoprotein and endocannabinoids complex taught by Eaton reads on a composition comprising the endocannabinoids, wherein the excipients are a lipoprotein and aqueous solution.  Although the compositions taught by Eaton comprise a lipoprotein excipient, given the comprising language of the instantly claimed invention, the examiner notes that other ingredients are not precluded.

Rejection under 35 U.S.C. 103 over Guy in view of Hesselink, Calignano, and Wallace
Applicant argues:
Calignano’s teachings make clear that endogenous cannabinoids are not the functional equivalent of plant-based cannabinoids.  This is at least because endogenous cannabinoids do not have membrane-mediated effects that plant-based cannabinoids have, and in particular THC, that cause the side effects.  Thus, Calignano's technical objective, as a whole, is to provide a pharmaceutical composition having a mechanism for stimulating CB1/CB2 receptors that is different from the mechanism of action of phyto- cannabinoids in such a way as to eliminate the undesirable "addictive and psychotropic properties" of the phyto-cannabinoids. Said differently, the art as a whole shows that the endocannabinoids do not function in a similar manner to phyto-cannabinoids.  Because the Office has not pointed to any evidence showing that a skilled artisan would have expected the combination of phyto-cannabinoids (such as THC) with palmitoylethanolamide which would result from substituting a phyto-cannabinoid (such as THC) for the anandamide in Calignano’s composition, would similarly reduce or eliminate the psychoactive effect of phyto-cannabinoids, the office has not established a prima facie case of obviousness.

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
A reference teaches away when “a person of ordinary skill in the art, upon reading the reference, would be discouraged from following the path set out in the reference, or would be led in a direction divergent from the path that was taken by the Applicant.”  In re Gurley, 27.3d 551, 553 (Fed. Cir. 1994).  The Examiner acknowledges that Calignano teaches although these drugs are useful, they possess to some extent the negative pharmacologic properties of THC and thus, are limited in their general use; notable in the negative properties associated with marijuana and cannabinoids include dependency, psychological distortions of perception, loss of short-term memory, loss of motor coordination, sedation, and euphoria.  Potentially adverse side effects are common in drug therapies.  Moreover, Calignano explicitly teaches that the most active chemical compound of the naturally-occurring cannabinoids is tetrahydrocannabinol (THC); many beneficial pharmacological properties attributed to marijuana include analgesia, lowering blood and intra-ocular pressure, and anti-emetic activity in both human and non-human mammals; and indeed, there has been an ongoing debate over whether marijuana use should be legalized in certain cases, e.g., for use by cancer patients for ameliorating the nausea induced by chemotherapy or to lower pain [0004].  Thus, the teachings of Calignano merely express a general preference for an alternative invention but does not 'criticize, discredit, or otherwise discourage' investigation into the invention claimed.
Moreover, it is not the Examiner’s position that the skilled artisan would substitute the anandamide in the composition of Calignano for THC.  As set forth above, Guy explicitly teaches a dosage form comprising a combination of cannabinoids comprising delta-9-tetrahydrocannabinol (THC) for use in treating neuropathic pain.  Moreover, Guy teaches the CBD could be administered to a patient at a fixed time prior to a formulation containing THC in order to ameliorate some of the side effects of THC, which CBD is known to improve or vice versa (page 8, lines 18-21).  Thus, Guy teaches the administration of a second cannabinoid compound in combination with THC to reduce the side effects of THC.  As set forth above, Hesselink teaches PEA (palmitoylethanolamide) is useful for treating neuropathic pain and Calignano teaches palmitoylethanolamide is a cannabinoid useful for treating pain.  As set forth above, before the effective filing date of the invention it would have been prima facie obvious for a person of ordinary skill in the art to substitute one functional equivalence (any cannabinoid) for another (palmitoylethanolamide) with an expectation of success, since the prior art establishes that both function in similar manner.  Alternatively, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of the references so as to produce a dosage form comprising the cannabinoids taught by Guy including THC and CBD to further comprise palmitoylethanolamide as taught by Hesselink and Calignano. One would have been motivated to do so because of each of the compounds have been individually taught in the prior art to be suitable for the treatment of neuropathic/chronic pain. Moreover, the instant situation is amenable to the type of analysis set forth in In re Kerkhoven, 205 USPQ 1069 (CCPA 1980) wherein the court held that it is prima facie obvious to combine two agents each of which is taught by the prior art to be useful for the very same purpose. The idea of combining them flows logically from having been individually taught in the prior art. Applying the same logic to the instant claims, one of ordinary skill in the art would have been imbued with at least a reasonable expectation of success that by combining cannabinoid combination comprising THC with palmitoylethanolamide, one would have achieved a composition for use in a method of treating neuropathic pain.
Secondly, the strongest rationale for combining references is a recognition, expressly or implicitly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination. In re Sernaker, 702 F.2d 989, 994-995, 217 USPQ 1, 5-6 (Fed. Cir. 1983). In the instant case, the prior art establishes that a mixture of cannabinoids is known to cause synergistic effects or reduce the occurrence of side effects as evidenced by Wallace et al (US 6,949,582 B1, cited in the IDS filed October 1, 2019).  Wallace teaches a mixture of cannabinoids cause synergistic effects or reduce the occurrence of side effects; for example a mixture of the psychoactive cannabinoid delta-9-tetrehydrocannabinol (delta-9-THC) and the non-psychoactive cannabinoid Cannabidiol (CBD), wherein the delta-9-tetrehydrocannabinol (delta-9-THC) provides analgesic and anti-inflammatory effects, and the Cannabidiol (CBD) provides potent antioxidant, neuroprotective and anti-inflammatory effects, and also reduces the psychoactive effect of the delta-9-tetrahydrocannabinol (D9-THC) (col 11, lines 13-26).  Accordingly, the skilled artisan would expect a superior beneficial result from a combination of cannabinoids comprising THC, further comprising PEA, given that PEA is taught to be useful for treating neuropathic/chronic pain alone or added to standard analgesics and combination of cannabinoids are known to cause synergistic effects.

Conclusion
	Claims 49-54, 57, 58, and 60-68 are rejected.
	No claim is allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYNA B RODRIGUEZ whose telephone number is (571)272-7088. The examiner can normally be reached 8am-5:00pm, Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/Rayna Rodriguez/             Examiner, Art Unit 1628                                                                                                                                                                                           
/MARCOS L SZNAIDMAN/Primary Examiner, Art Unit 1628